286 F.2d 176
UNITED STATES of America, Appellee.v.Dinty Warmington WHITING, Defendant-Appellant.
No. 296, Docket 26770.
United States Court of Appeals Second Circuit.
Argued Feb. 6, 1961.Decided Feb. 9, 1961.

David R. Hyde, Asst. United States Atty., Southern District of New York, New York City, (Morton S. Robson, U.S. Atty., southern District of New York, new York City, on the brief), for appellee.
J. Robert Lunney, New York City, for defendant-appellant.
Before LUMBARD, Chief Judge, MADDEN, Judge United States Court of Claims,1 and WATERMAN, Circuit Judge.
PER CURIAM.


1
Appellant's application to us seeking an order releasing him on his own recognizance, or setting bail at a nominal amount, pending trial of the indictment against him and others now set to commence of February 14, 1961, is denied.


2
Appellant's appeal from an order of the district court denying a similar motion made to that court, to modify bail in the sum of $10,000 in default of which he has been in custody since November 1960, is determined by ordering the matter remanded to the court below for a hearing on the merits of that application at which the defendant-appellant, if he so requests, is permitted to be present.



1
 Sitting by designation pursuant to the provisions of 28 U.S.C. 291(a)